DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group II in the reply filed on August 2, 2022 is acknowledged.

Claims 1-11 and 21-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on August 2, 2022.

Information Disclosure Statement
The IDS forms filed on March 26, 2020 and August 13, 2020 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of the aforementioned IDS forms.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “116” in Fig. 2 has been used to designate both the “impellers” (consistent with the specification and other drawing figures) and one of the “gear train” elements (not consistent with the specification and the other drawing figures).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12-20 are objected to because of the following informalities:  
In claim 12, on line 10, “ (ii) ” should be replaced with -- (iii) --.
In claim 17, on line 3, “ programs ” should be replaced with -- program --.
In claim 17, on line 12, “ (ii) ” should be replaced with -- (iii) --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the metes and bounds of the entire claim scope cannot be ascertained.  Claim 12 is drawn to a “computer-implemented method for managing spreading of particulate material over a surface by a spreader”, yet none of the method/process steps recited within the body of the claim (lines 3-11 of claim 12) are clearly associated with a “computer-implemented” process.  More particularly, the recited process steps of “receiving…”, “obtaining…”, “determining…” and “presenting…” rise to the level of indefiniteness, because it is not known exactly what is “receiving a selection of a type of sprinkler”, or what is “ receiving a selection of a type of the particulate material to be spread by the spreader”, or what is “obtaining data indicative of a travel speed of the spreader”, or what is “determining an operational attribute of the spreader”, or what is “presenting the operational attribute”, whereby the public may be put on notice as to what does or does not infringe on the claimed method.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 13, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nystrom, US Patent Application Publication No. 2001/0002036.
As to claim 12, as well as the claim is understood, Nystrom shows/describes a computer-implemented method (see paragraphs [0028]-[0034]) for managing spreading of particulate material over a surface by a spreader, the method comprising the steps of: receiving a selection of a type of the spreader (see paragraph [0034]); using  receiving a selection of a type of the particulate material to be spread by the spreader (see paragraph [0031]); obtaining data indicative of a travel speed of the spreader (see paragraph [0031]), wherein the data is received from a sensor (120); determining an operational attribute of the spreader, wherein the determination is based on (i) the type of the spreader, (ii) the type of the particulate material, and (iii) the travel speed of the spreader; and presenting the operational attribute (see paragraph [0033]).
As to claim 13, the data indicative of the travel speed of the spreader discussed by Nystrom is received in real time (as per at least paragraphs [0028] and [0031], the computer system 110 retrieves and accepts input data/signals from speed sensor 120 “on-the-go”; and since the operational attribute is disclosed in at least paragraph [0033] as being displayed/presented in “near real-time”, which itself is reasonably in real time, then the travel speed data is reasonably received in real time).
As to claim 16, the operational attribute of Nystrom is disclosed as being presented on a graphic display of a mobile device (as per at least paragraphs [0016] and [0033], the attribute is presented “on a computer display or other like device”; and since at least one example of the graphic display is disclosed as being “generally positioned near the host computer system 110 within the machine operator cab”, then the device is mobile for at least the fact that the “machine” itself is mobile).
As to claim 17, Nystrom shows/describes a non-transitory computer-readable media (within 110) having a computer program (200) stored thereon for managing spreading of particulate material over a surface by a spreader (see paragraphs [0028]-[0034]), wherein when executed by one or more processors the computer program instructs the one or more processors to perform the following steps: receive a selection of a type of the spreader (see paragraph [0034]); receive a selection of a type of the particulate material to be spread by the spreader (see paragraph [0031]); obtain data indicative of a travel speed of the spreader (see paragraph [0031]), wherein the data is obtained from a sensor (120); determine an operational attribute of the spreader, wherein the determination is based on (i) the type of the spreader, (ii) the type of the particulate material, and (iii) the travel speed of the spreader; and present the operational attribute (see paragraph [0033]).
As to claim 20, the operational attribute of Nystrom is disclosed as being presented on a graphic display of a mobile device (as per at least paragraphs [0016] and [0033], the attribute is presented “on a computer display or other like device”; and since at least one example of the graphic display is disclosed as being “generally positioned near the host computer system 110 within the machine operator cab”, then the device is mobile for at least the fact that the “machine” itself is mobile).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom, in view of Laursen, EP 2 798 930 A2.
Nystrom shows/describes all of the recited limitations as set forth in claims 12 and 17, respectively, however while Nystrom expressly discloses that the operational attribute comprises an application rate of the particulate material being applied onto the surface, Nystrom is silent as to presenting/displaying a coverage area attribute of the particulate material being applied onto the surface.
It should first be noted that a coverage area of particulate material being applied onto a surface while using the system of Nystrom would directly correlate to the material application rate; and thus, also determining (and presenting/displaying) a coverage area operational attribute would have been well within the ordinary skill of one in the art before the instant application through well-known and common calculations/algorithms.  Regardless, Laursen shows/describes a computer-implemented control and monitoring system (and associated method) for a particulate material spreader which monitors and displays operational attributes of the spreader based on various data inputs, with such displayed operational attributes including a coverage area of particulate material being applied to a surface (see Figs. 3 and 4; and see paragraphs [0013], [0016] and [0047]-[0053]), which thus allows a user to more accurately make system parameter adjustments, as necessary, to optimize the application rate and coverage area to meet a pre-determined material spreading requirement.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Nystrom, such that an operational attribute of coverage area of particulate material is also determined and presented/displayed while using the spreader system, as taught by Laursen, thus allowing a user to more accurately make system parameter adjustments, as necessary, to optimize the application rate and coverage area to meet a pre-determined material spreading requirement.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom, in view of Rich, US Patent Application Publication No. 20200120861.
Nystrom shows/describes all of the recited limitations as set forth in claims 12 and 17, respectively, however Nystrom does not expressly disclose specific examples of travel speed sensors which can be used for the speed sensor(s) (120).  Thus, Nystrom is silent as to the sensor necessarily being an RPM sensor associated with an axle of the spreader, although such is certainly possible.
It should first be noted, Applicant’s own specification lacks criticality with respect to using an RPM-type travel speed sensor associated with an axle of the spreader, as opposed to other common and well-known travel speed sensors (see paragraphs [0053]-[0054]).  Regardless, Rich shows and describes a particulate material spreader system with a computer-implemented control and monitoring system (see paragraph [0029]) which controls and monitors operational attributes of the spreader based on various data inputs, including obtained data which is indicative of a travel speed of the spreader, wherein the travel speed data is received from an RPM-type travel speed sensor (26 or 28) associated with an axle of the spreader (as per paragraph [0026], travel speed of the spreader is sensed by one or more RPM sensors, and in at least one version “a single sensor can be utilized to measure RPM data” with drive wheels that rotate at the same speed, which thus implicitly associates the sensor with an axle of the spreader).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an RPM-type travel speed sensor associated with an axle of the spreader, as taught by Rich, for the non-descript speed sensor disclosed by Nystrom, since Nystrom is silent as to disclosing a more specific type of speed sensor for the system and method, and Rich teaches that RPM-type travel speed sensors were a known and reliable option for obtaining data indicative of a travel speed of a particulate material spreader.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent Application Publications to Hopkins and Larsen are cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752